DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “filter sealing gasket” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: seating recess 74.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 32 is objected to because of the following informalities:  
The phrase “the clip is a formed” has a typo. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are the relationship between the “at least one filter grid” and the other elements recited in claim 1.
For the purpose of examination, claim 1 is interpreted as:
1. A livestock facility air filter grid assembly comprising:
at least one filter grid[[;]], the at least one filter grid comprising:
at least one seal plate;
a plurality of perimeter vertical and horizontal stiffener plates;
a plurality of interlocking horizontal and vertical field stiffener plates; and
a plurality of filter retaining clips retaining at least one primary filter and at least one pre- filter.”

Claims 2–36 are rejected for the same reason as claim 1 because they depend from claim 1. 
Claim 7 recites:
“7. The livestock facility air filter grid assembly of claim 1, wherein the seal plate is a continuous singular planar material surface void of any welds, forms, fillers, sealers or grinding marks that bisect the primary filter seal surface.” Emphasis added. 

Claim 7 is indefinite because the limitations of “the seal plate” and “the primary filter seal surface” lack antecedent basis.  
For the purpose of examination, claim 7 is interpreted as:
“7. The livestock facility air filter grid assembly of claim 1, wherein the at least one seal plate is a continuous singular planar material surface void of any welds, forms, fillers, sealers or grinding marks that bisect the at least one primary filter seal surface.”

Claims 8 and 10–13 are indefinite because they depend from claim 7. 
Claims 8 and 10–36 are also indefinite because the preambles in those claims are not consistent with claim 1. The applicants are encouraged to use consistent preamble language to avoid unnecessary confusion. 
Claim 8 recites:
“8. The seal plate of claim 7, wherein has the at least one relatively square hole that allows the installation of a V-Filter.” Emphasis added. 

Claim 8 is indefinite because the limitations of “the at least one relatively square hole” lacks antecedent basis.  
For the purpose of examination, claim 8 is interpreted as:
“8. The seal plate of claim 7, wherein has [[the]] at least one relatively square hole that allows the installation of a V-Filter.”

Claim 9 recites:
“9. The livestock facility air filter grid assembly of claim 1, further comprising a filter sealing gasket, wherein the filter sealing gasket contacts a defect free planar surface of the seal plate equally distance around the relatively square hole and between the at least one perimeter horizontal stiffener plate, the at least one perimeter vertical stiffener plate, the at least one field horizontal stiffener plate, and the at least one field vertical stiffener plate.” Emphasis added. 

Claim 9 is indefinite because the limitations of “the seal plate,” “the relatively square hole,” “the at least one perimeter horizontal stiffener plate,” “the at least one perimeter vertical stiffener plate” “the at least one field horizontal stiffener plate” and the “at least one field vertical stiffener plate” lack antecedent basis.  
Claim 9 is also indefinite because the term “relatively square” is a relative term which renders the claim indefinite.  The term " relatively square " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(I).
For the purpose of examination, claim 9 is interpreted as:
“9. The livestock facility air filter grid assembly of claim 1, further comprising a filter sealing gasket, wherein the filter sealing gasket contacts a at least one seal plate equally distance around [[the]] a plurality of perimeter horizontal stiffener plate, the plurality of perimeter vertical stiffener plate, the plurality of horizontal field stiffener plate, and the plurality of vertical field stiffener plate.”

Claim 10 recites:
“10. The seal plate of claim 7, further comprising at least one mounting slot wherein the at least one mounting slot is located on the bounded perimeter beyond the at least one perimeter vertical stiffener plate and the at least one horizontal stiffener plate is used to planarly secure the filter grid to the building structure using screws and sealant.” Emphasis added. 

Claim 10 is indefinite because the limitations of “the bounded perimeter,” “the filter grid” and “the building structure” lack antecedent basis. 
For the purpose of examination, claim 10 is interpreted as:
“10. The seal plate of claim 7, further comprising at least one mounting slot wherein the at least one mounting slot is located on [[the]] a bounded perimeter beyond the at least one perimeter vertical stiffener plate and the at least one horizontal stiffener plate is used to planarly secure the at least one filter grid to [[the]] a building structure using screws and sealant.”
Claim 11 recites:
“11. The seal plate of claim 7, further comprising at least one tab slot wherein the at least one tab slot is colinear and similarly sized with the at least one perimeter vertical stiffener plate tab, and the at least one tab slot is colinear with the at least one perimeter horizontal stiffener plate tab.” Emphasis added. 

Claim 11 is indefinite because the limitations of “the at least one perimeter vertical stiffener plate tab,” “the at least one perimeter horizontal stiffener plate tab” lack antecedent basis. Additionally, the limitation of “the at least one tab slot is colinear and similarly sized with the at least one perimeter vertical stiffener plate tab” and “the at least one tab slot is colinear with the at least one perimeter horizontal stiffener plate tab” seems contradictory each other because a horizontal stiffener plate tab is perpendicular to a vertical stiffener plate tab. Therefore, the same “the at least one tab slot” could not possibly colinear with both a “vertical” and a “horizontal” stiffener plate tab. Claim 11 is further indefinite because the term “similarly sized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(III)(C). For the purpose of examination, the term “similar sized” is interpreted to be that the “perimeter vertical stiffener plate tab” fits in the tab slot. Additionally, claim 11 is interpreted as that the perimeter vertical and horizontal stiffener plate comprises plate tab that fits into a corresponding tab slot on the seal plate. 
Claim 12 recites:
“12. The seal plate of claim 7, further comprising at least one tab slot wherein the at least one tab slot is colinear and similarly sized with the at least one field vertical stiffener tab, and the at least one tab slot is colinear with the at least one field horizontal stiffener plate tab.” Emphasis added. 

Claim 12 is indefinite because the limitations of “the at least one field vertical stiffener plate tab,” “the at least one field horizontal stiffener plate tab” lack antecedent basis. Additionally, the limitation of “the at least one tab slot is colinear and similarly sized with the at least one field vertical stiffener plate tab” and “the at least one tab slot is colinear with the at least one field horizontal stiffener plate tab” seems contradictory each other because a horizontal stiffener plate tab is perpendicular to a vertical stiffener plate tab. Therefore, the same “the at least one tab slot” could not possibly colinear with both a “vertical” and a “horizontal” stiffener plate tab. 
Claim 12 is further indefinite because the term “similarly sized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(III)(C). For the purpose of examination, claim 12 is interpreted to be that a vertical or horizontal field stiffener plate comprises tabs that fit in a corresponding tab slot formed on the seal plate. 
Claim 13 recites:
“13. The seal plate of claim 7, wherein the seal plate is made of stainless steel.” Emphasis added. 

Claim 13 is indefinite because the seal plate of claim 7 is indefinite as discussed in claim 7 above. For the purpose of examination, “the seal plate” of claim 13 is interpreted as “the at least one seal plate”, which is consistent with claim 7. 
Claim 14 is indefinite because the terms “the perimeter vertical and horizontal stiffener plates” and “seal plate” lack antecedent basis. For the purpose of examination, the terms are interpreted to be “the plurality of perimeter vertical and horizontal stiffener plates” and “the at least one seal plate.” 
Claim 15 is indefinite for similar reasons as recited above. For the purpose of examination, the terms “the perimeter vertical stiffener plates” and “the seal plate” are interpreted to be “the plurality of perimeter vertical stiffener plates” and “the at least one seal plate.”
Claim 16 is indefinite for similar reasons as recited above. For the purpose of examination, the terms “the perimeter horizontal stiffener plates” and “the seal plate” are interpreted to be “the plurality of perimeter horizontal stiffener plates” and “the at least one seal plate.”
Claims 17–31, 33 and 35–36 are indefinite for similar reasons as recited above. The same interpretation is used to be consistent with claim 1. The claims are replete with indefiniteness issues and the examiner encourages the applicant to carefully review the claim language to ensure those issues are taken care of. 
Claims 32–36 are indefinite because the term “the clip” lacks antecedent basis, for the purpose of examination, the term “the clip” is interpreted as “the plurality of filter retaining clips.” 
Claims 33–34 are further indefinite because the term “the primary filter” and “the pre-filter” lacks antecedent basis. For the purpose of examination, the term ““the primary filter” and “the pre-filter” are interpreted as “the at least one primary filter” and “the at least one pre- filter.”
Additionally, claim 17 is also indefinite because it is unclear which horizontal stiffener plate is referred by the term “the horizontal stiffener plates” as there are two different type of horizontal stiffener plates—a perimeter horizontal stiffener plate and an interlocking vertical field stiffener plate. For the purpose of examination, the examiner is interpreting the term as perimeter horizontal stiffener plates. Claim 18 is rejected as being indefinite because the term “the vertical stiffener plates” has similar issues and the examiner is interpreting the term as  perimeter vertical stiffener plates.
Other than the indefiniteness issues discussed earlier, claim 22 is also indefinite because the term “the end” lacks antecedent basis. For the purpose of examination, the term “the end” is interpreted as “an end.”
Other than the indefiniteness issues discussed earlier, claim 23 is also indefinite because the term “such as” is exemplary claim languages, and it is not clear whether the claimed narrower range is a limitation. Claim 30 is indefinite as it uses the same exemplary claim language “such as.”
Other than the indefiniteness issues discussed earlier, claims 26–27 are further indefinite because the term “the at least one tab slot” lacks antecedent basis. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2–3, 14, 19, 25 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites: 
“2. The livestock facility air filter grid assembly of claim 1, wherein the livestock facility air filter grid assembly can be mounted vertically, horizontally, or angularly.” Emphasis added. 

Claim 3 recites: 
“3. The livestock facility air filter grid assembly of claim 1, wherein the livestock facility air filter grid assembly is used for a positive pressure system or a negative pressure system.” Emphasis added. 

Claim 14 recites: 
“14. The perimeter vertical and horizontal stiffener plates of claim 1, wherein the perimeter vertical and horizontal stiffener plates are fabricated to provide seal plate rigidity against deflection, warping, and twisting.” Emphasis added. 

The limitations of “can be mounted vertically, horizontally, or angularly,” “is used for a positive pressure system or a negative pressure system” and “are fabricated to provide seal plate rigidity against deflection, warping, and twisting” describe intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). Therefore, claims 2–3 fails to further limit claim 1. Claim 25 fails to further limit claim 1 for the same reason as claim 14. 
Claim 19 is a product by process claim and therefore fail to further limit claim 14. 
The limitation of “the clip is a formed to secure or remove at least one primary filter and at least one pre-filter by pushing or pulling the clip to increase the speed, reliability, and serviceability of the livestock facility air filter grid assembly” describe intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–10, 14, 17, 19, 23, 25, 30, 32 and 35–36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crabtree, US 2012/0317941 A1 (“Crabtree”).
Claims 11–13, 15–16, 20–22, 24, 26–29, 31 and 33–34 are rejected under 35 U.S.C. 103 as being obvious over Crabtree in view of Graves et al., US 2018/0345193 A1 (“Graves”). 
Regarding Claim 1:
The limitation of “retaining at least one primary filter and at least one pre-filter” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Crabtree discloses a livestock facility (i.e., animal confinement facilities) air filter grid assembly (i.e., filter housing assembly 30). Crabtree Fig. 4, [0057]. The air filter grid assembly 30 comprises at least one filter grid (i.e., rectangular inlet frame 36). Id. at Fig. 4, [0058]. The at least one filter grid comprises at least one seal plate (i.e., the plate that forms seating surface 80), a plurality of perimeter vertical and horizontal stiffener plates (i.e., rectangular wall 82), a plurality of interlocking horizontal and vertical field stiffener plates (i.e., grid work 76) and a plurality of filter retaining clips (i.e., retainer clips 86) retaining at least one primary filter and at least one pre-filter. Id. at Fig. 5, [0064] and [0065]. 
Regarding Claim 2:
Crabtree discloses that the livestock facility air filter grid assembly of claim 1, wherein the livestock facility air filter grid assembly can be mounted vertically, horizontally, or angularly (i.e., the filter grid could be installed on a wall structure 120, which maybe a vertical or horizontal wall or on a roof). Crabtree Fig. 6, [0075]. 
 Regarding Claim 3:
Crabtree discloses that the livestock facility air filter grid assembly of claim 1, wherein the livestock facility air filter grid assembly is used for a positive pressure system or a negative pressure system (i.e., the animal confinement building could be negative pressure, neutral pressure and positive pressure). Crabtree Figs. 1–3, [0027]. 
Regarding Claim 4:
Crabtree discloses that the livestock facility air filter grid assembly of claim 1, wherein the filter grid can comprise an array of at least one filter location, to an MxN matrix (i.e., Fig. 5 of Crabtree shows a 2 by 2 matrix). Crabtree Fig. 5, [0066]. 
Regarding Claim 5:
Crabtree discloses that the livestock facility air filter grid assembly of claim 1, wherein a singular air filter grid assembly is used or an array of air filter grid assemblies is used (i.e., Fig. 5 of Crabtree shows an array of air filter grid). Crabtree Fig. 5, [0069] and claim 11. 
Regarding Claim 6:
Crabtree discloses that the livestock facility air filter grid assembly of claim 1, wherein the livestock facility air filter grid assembly is mounted in walls or ceiling structures. Crabtree Figs. 1–3, [0082]. 
Regarding Claim 7:
The limitation of claim 7 is interpreted as that the seal plate forms a continuous smooth surface without any holes at the at least one primary filter seal surface. This interpretation is consistent with the instant disclosure, which describes: “[I]in one embodiment, the seal plate 21 is a continuous singular planar material surface void of any welds, forms, fillers, sealers or grinding marks that bisect the primary filter seal surface. In another embodiment, for example, the seal plate 21 has at least one hole that allows the installation of a primary filter 5 such as a V-Filter.” Spec. dated May. 20, 2020 (“Spec.”) ps. 9–10. 
Crabtree discloses that the livestock facility air filter grid assembly of claim 1, wherein the at least one seal plate (i.e., the plate that forms seating surface 80) is a continuous singular planar frame (i.e., seating surface 80 is a rectangular plate with center opening) material (i.e,. made of metal) surface void of any welds, forms, fillers, sealers or grinding marks that bisect the at least one primary filter seal surface (i.e., gasket 112). Crabtree Figs. 10 and 13, [0064]. It is noted here that the seal between seal plate 80 and gasket 112 are realized via a compression caused by rotatable clips 86 formed on rectangular wall 82, and therefore, there is no welds, forms, filters, sealers and grinding marks that bisect the at least one primary filter seal surface. Id. at Figs. 5 and 13, [0069] and [0065].  
Regarding Claim 8:
Crabtree discloses that the seal plate of claim 7, wherein has at least one relatively square hole (i.e. inlet opening 42) that allows the installation of a V-Filter 32. Crabtree Figs. 5 and 9, [0064]. 
Regarding Claim 9:
The limitation of “a defect free planar surface of the seal plate” is interpreted to be a single sheet of stainless steel that eliminates any welded joints under primary filter 5 seal and a plate without joints and assembly hardware, and without additional sealant preparation of joints and mating surfaces. This interpretation is consistent with the instant disclosure. Spec. ps. 2 and 7. 
Crabtree discloses that the livestock facility air filter grid assembly of claim 1, further comprising a filter sealing gasket (i.e. downstream gasket 112). Crabtree Fig. 13, [0069]. Tthe filter sealing gasket 112 contacts a defect free planar surface of the at least one seal plate (i.e., see annotated Fig. 13) equally distance around a relatively square hole and between the plurality of perimeter horizontal stiffener plate 82, the plurality of perimeter vertical stiffener plate 82, the plurality of horizontal field stiffener plate 76, and the plurality of vertical field stiffener plate 76 (i.e., since the gasket 112 touches the walls that forms inlet openings 42, the gasket 112 is equally distanced around a relatively hole and plates 76 and 82—the distance is zero). Crabtree Figs. 5 and 13. 

    PNG
    media_image1.png
    710
    1073
    media_image1.png
    Greyscale

Regarding Claim 10:
The limitation of “used to planarly secure the at least one filter grid to a building structure” does not get patentable weight because it describes an intended use rather than the structure of the apparatus.  MPEP 2114(II).
Crabtree discloses that the seal plate of claim 7, further comprising at least one mounting slot (i.e., mounting holes 60) wherein the at least one mounting slot 60 is located on a bounded perimeter (i.e., L-shaped bracket portion 72) beyond the at least one perimeter vertical stiffener plate 82 and the at least one horizontal stiffener plate 76 is used to planarly secure the at least one filter grid to a building structure using screws and sealant (i.e., snap button 58). Crabtree Figs. 13–14, [0061]. 
Regarding Claim 11:
Please refer to the 35 USC 112(b) section for examiner’s interpretation of claim 11.  
Crabtree does not explicitly disclose that “the seal plate of claim 7, further comprising at least one tab slot wherein the at least one tab slot is colinear and similarly sized with the at least one perimeter vertical stiffener plate tab, and the at least one tab slot is colinear with the at least one perimeter horizontal stiffener plate tab.”
In the analogous art of filter holding frames, Graves discloses that a horizontal support plate 21b comprises a tab 44 that extends through a tab slot (i.e., a first slot 79) on a vertical support plate 21a. Graves Fig. 10, [0026]. The tab slot 79 are “colinear and similarly sized” with the tab 44. Id. It would have been obvious for Crabtree’s at least one seal plate 80 to have Graves’s tab slot 79 and Crabtree’s the plurality of perimeter horizontal stiffener plate 82 to have Graves’s tab 44 because such connection is known in the filter holding frame art as being suitable for forming sealed connections between two filter frame plates that are perpendicular to each other. 
Regarding Claim 12:
Please refer to the 35 USC 112(b) section for examiner’s interpretation of claim 12.  
Crabtree does not explicitly disclose that “the seal plate of claim 7, further comprising at least one tab slot wherein the at least one tab slot is colinear and similarly sized with the at least one field vertical stiffener tab, and the at least one tab slot is colinear with the at least one field horizontal stiffener plate tab.”
In the analogous art of filter holding frames, Graves discloses that a horizontal support plate 21b comprises a tab 44 that extends through a tab slot (i.e., a first slot 79) on a vertical support plate 21a. Graves Fig. 10, [0026]. The tab slot 79 are “colinear and similarly sized” with the tab 44. Id. It would have been obvious for Crabtree’s seal plate 80 to have Graves’s tab slot 79 and Crabtree’s the plurality of vertical field stiffener plate 76 to have Graves’s tab 44 because such connection is known in the filter holding frame art as being suitable for forming sealed connections between two filter frame plates that are perpendicular to each other. 
Regarding Claim 13:
Crabtree does not disclose that the at least one seal plate of claim 7 is made of stainless steel. 
In the analogous art of filter holding frames, Graves discloses that the filter holding frame 20 is made of stainless steel. Graves Fig. 8, [0023]. It would have been obvious for Crabtree’s seal plate to be made of stainless steel because stainless steel is known in the art as being a suitable material for filter frames. 
Regarding Claim 14:
Please refer to the 35 USC 112(b) section for examiner’s interpretation of claim 14.  
As described in the 35 USC 112(d) section, the limitation of claim 14 fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
 Regarding Claim 15:
It is noted here that the term “vertical” and “horizontal” are interpreted as showing relative positional relationship between to plates, i.e., as long as two plates forms a 90-degree angle, a horizontal plate could be interpreted as a vertical plate because it merely depends on where the observer is located. 
Crabtree does not disclose that the plurality of perimeter vertical stiffener plates of claim 14 further comprising at least one tab which extends through a tab slot on the at least one seal plate for locating and welding.
In the analogous art of filter holding frames, Graves, discloses that a horizontal support panels 21b comprises a tab 44 that extends through a tab slot (i.e., a first slot 79) on a vertical support panel 21a for locating and welding. Graves Fig. 10, [0026]. It would have been obvious for Crabtree’s plurality of perimeter vertical stiffener plates 82 to have Graves’s tab 44 and Crabtree’s at least one seal plate 80 to have Graves’s corresponding tab slot 79 because such connection is known in the filter holding frame art as being suitable for forming sealed connections between two filter frame plates that are perpendicular to each other. 
Regarding Claim 16:
Crabtree does not disclose that that the plurality of perimeter horizontal stiffener plates of claim 14, wherein the plurality of perimeter horizontal stiffener plates have at least one tab extending through a tab slot located on the at least one seal plate for locating and welding.
In the analogous art of filter holding frames, Graves, discloses that a horizontal support panels 21b comprises a tab 44 that extends through a tab slot (i.e., a first slot 79) on a vertical support plate 21a (i.e., perpendicular to the horizontal support panels 21b) for locating and welding. Graves Fig. 10, [0026]. It would have been obvious for Crabtree’s plurality of perimeter horizontral stiffener plates 82 to have Graves’s tab 44 and Crabtree’s at least one seal plate 80 to have Graves’s corresponding tab slot 79 because such connection is known in the filter holding frame art as being suitable for forming sealed connections between two filter frame plates that are perpendicular to each other.  
Regarding Claim 17:
Please refer to the 35 USC 112(b) section for examiner’s interpretation of claim 17.  
Crabtree discloses that the plurality of perimeter vertical stiffener plates of claim 14, wherein the plurality of perimeter vertical stiffener plates 82 are perpendicular to the plurality of perimeter horizontal stiffener plates 82. Crabtree Fig. 5. 
Regarding Claim 18:
Please refer to the 35 USC 112(b) section for examiner’s interpretation of claim 18.  
Crabtree discloses that the plurality of horizontal stiffener plates of claim 14, wherein the plurality of perimeter horizontal stiffener plates 82 are perpendicular to the plurality of perimeter vertical stiffener plates 82. Crabtree Fig. 5. 
Regarding Claim 19:
It is pointed out here that claim 19 is a product-by-process claim. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. MPEP 2113(I). Here, since the product of the instant application is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Id.
Regarding Claim 20:
Crabtree does not disclose that the plurality of perimeter vertical and horizontal stiffener plates of claim 14, wherein the plurality of perimeter vertical and horizontal stiffener plates have a longitudinally extending folded edge away from the filters to increase stiffness.
In the analogous art of filter holding frames, Graves discloses a plurality of perimeter vertical and horizontal stiffener plates 40 have a longitudinally extending folded edge (i.e., opposing flange 50) away from a filter 30. Graves Fig. 5, [0028]. Graves discloses that the opposing flanges 50 is combined to provide structural mounting surface. Id. at Fig. 1, [0025]. It would have been obvious for Crabtree’s perimeter vertical and horizontal stiffener plates 82 to have Graves opposing flange 50 such that a mounting surface could be provided. The limitation of “to increase stiffness” does not get patentable weight because it describes an intended use. MPEP 2114(II). 
Regarding Claim 21:
The limitation of “safety hem” is interpreted to be an edge on the plurality of vertical and horizontal stiffener plate that is bent 180 degrees. This interpretation is consistent with the instant disclosure.  Spec. dated May. 20, 2020 (“Spec.”) p. 7. 
The limitation of “increases stiffness and safety” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Crabtree does not disclose that the perimeter vertical and horizontal stiffener plates of claim 14, further comprising a safety hem wherein the safety hem increases stiffness and safety.
In the analogous art of filter holding frames, Graves discloses a plurality of perimeter vertical and horizontal stiffener plates 40 have a safety hem (i.e., closed end 42). Graves Fig. 5, [0028].  It would have been obvious for Crabtree’s perimeter vertical and horizontal stiffener plates 82 to have Graves’s safety hem 42 because such design is recognized in the filter holding frame art as being suitable for closing plate edges. 
Regarding Claim 22:
Crabtree does not disclose that the plurality of perimeter vertical and horizontal stiffener plates of claim 14, further comprising at least one tab slot colinear with an end of the plurality of vertical and horizontal field stiffener plates.
In the analogous art of filter holding frames, Graves discloses that the plurality of perimeter vertical and horizontal stiffener plate 40 of vertical support panel 21a comprises one tab slot (i.e., slot 73) colinear with an end of the plurality of vertical and horizontal field stiffener plates 40 of horizontal support panels 21b. Graves Fig. 10, [0024] and [0030]. Graves discloses that such design is used as seal connections for the outer periphery of the filter holding frame. Id. at Fig. 10, [0020]. It would have been obvious for Crabtree’s perimeter vertical and horizontal stiffener plates 82 and Crabtree’s plurality of vertical and horizontal field stiffener plates 76 to have connection joints as disclosed by Graves because such connections joints are recognized in the art as being suitable for joining outer periphery of the filter holding frame with an inner grid.
Regarding Claim 23:
Crabtree discloses that the plurality of perimeter vertical and horizontal stiffener plates 82  of claim 14, further comprising a plurality of holes to receive fasteners (i.e., holes to receive fastening screws as shown in Fig. 26), such as a rivet, to secure the plurality of filter retaining clips 86. Crabtree Fig. 26, [0081]. 
Regarding Claim 24:
Crabtree does not disclose that the plurality of perimeter vertical and horizontal stiffener plates of claim 14, wherein the plurality of perimeter vertical and horizontal stiffener plates 82 are made of stainless steel.
In the analogous art of filter holding frames, Graves discloses that the filter holding frame 20 is made of stainless steel. Graves Fig. 8, [0023]. It would have been obvious for Crabtree’s seal plate to be made of stainless steel because stainless steel is known in the art as being a suitable material for filter frames. 
Regarding Claim 25:
Please refer to the 35 USC 112(b) section for examiner’s interpretation of claim 25.  
As described in the 35 USC 112(d) section, the limitation of claim 25 fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Regarding Claim 26:
Crabtree does not disclose that the plurality of vertical and horizontal field stiffener plates of claim 25, wherein each vertical and horizontal field stiffener plate has at least one tab extending through at least one tab slot on the at least one seal plate for locating and welding.
In the analogous art of filter holding frames, Graves discloses that a horizontal support panels 21b comprises a tab 44 that extends through a tab slot (i.e., a first slot 79) on a vertical support panels 21a for locating and welding. Graves Fig. 10, [0026]. It would have been obvious for Crabtree’s plurality of the plurality of vertical and horizontal field stiffener plates 76 to have Graves’s tab 44 and Crabtree’s at least one seal plate 80 to have Graves’s corresponding tab slot 79 because such connection is known in the filter holding frame art as being suitable for forming sealed connections. 
Regarding Claim 27:
Please refer to the 35 USC 112(b) section for indefiniteness rejection. 
Crabtree does not disclose that the plurality of vertical and horizontal field stiffener plates of claim 25, wherein each vertical and horizontal field stiffener plate has at least one tab extending through at least one tab slot on the plurality of perimeter stiffener plate perpendicular to the field vertical and horizontal stiffener plates for locating and welding.
In the analogous art of filter holding frames, Graves discloses that a horizontal support panels 21b comprises a tab 44 that extends through a tab slot (i.e., a first slot 79) on a vertical support panels 21a for locating and welding. Graves Fig. 10, [0026]. It would have been obvious for Crabtree’s plurality of vertical and horizontal field stiffener plates 76 to have Graves’s tab 44 and Crabtree’s plurality of perimeter stiffener plate 82 to have Graves’s corresponding tab slot 79 because such connection is known in the filter holding frame art as being suitable for forming sealed connections. It is also noticed that Crabtree’s the plurality of perimeter stiffener plate 82 perpendicular to the field vertical and horizontal stiffener plates 76. 
Regarding Claim 28:
Crabtree does not disclose that the plurality of vertical and horizontal field stiffener plates 76 of claim 25, which are inversely notched at points of intersection.
In the analogous art of filter holding frames, Graves discloses a plurality of vertical and horizontal support panels 21a and 21b, which are inversely notched with notches 72 and 76 at points of intersections. Graves Fig. 8, [0028]. It would have been obvious for Crabtree’s plurality of vertical and horizontal field stiffener plates 76 to be inversely notched at points of intersection the same as disclosed in Graves because such design is known in the filter holding frame art as being suitable for forming intersectional connections.
Regarding Claim 29:
The limitation of “safety hem” is interpreted to be an edge on the plurality of vertical and horizontal stiffener plate that is bent 180 degrees. This interpretation is consistent with the instant disclosure.  Spec. dated May. 20, 2020 (“Spec.”) p. 7. 
The limitation of “increases stiffness and safety” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Crabtree does not disclose that the plurality of vertical and horizontal field stiffener plates of claim 25, wherein the plurality of vertical and horizontal field stiffener plates have a safety hem which increases stiffness and safety.
In the analogous art of filter holding frames, Graves discloses a plurality of horizontal and vertical support plates 21a and 21b have a safety hem (i.e., closed end 42). Graves Fig. 5, [0028].  It would have been obvious for Crabtree’s the plurality of vertical and horizontal field stiffener plates 76 to have Graves’s safety hem 42 because such design is recognized in the filter holding frame art as being suitable for closing plate edges. 
Regarding Claim 30:
Crabtree discloses that the plurality of vertical and horizontal field stiffener plates 76 of claim 25, further comprising a plurality of holes to receive fasteners (i.e., holes to receive fastening screws as shown in Fig. 26), such as a rivet, to secure the the plurality of filter retaining clips 86. Crabtree Fig. 26, [0081]. 
Regarding Claim 31:
Crabtree does not disclose that the plurality of vertical and horizontal field stiffener plates of claim 25, wherein the plurality of vertical and horizontal field stiffener plates are made of stainless steel.
In the analogous art of filter holding frames, Graves discloses that the filter holding frame 20 is made of stainless steel. Graves Fig. 8, [0023]. It would have been obvious for Crabtree’s plurality of vertical and horizontal field stiffener plates 76 to be made of stainless steel because stainless steel is known in the art as being a suitable material for filter frames. 
Regarding Claim 32:
Please refer to the 35 USC 112(b) section for examiner’s interpretation of claim 32.  
As described in the 35 USC 112(d) section, the limitation of claim 32 fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Regarding Claim 33:
Crabtree does not disclose that the plurality of filter retaining clips 86 of claim 32, wherein the plurality of filter retaining clips 86 is a spring steel material that, when the at least one primary filter is installed, contacts the at least one primary filter with at least one angled surface of the plurality of filter retaining clip 86 and applies a compound force which centers the primary filter between apposing clips and applies a force which firmly compresses a filter seal against the seal plate.
In the analogous art of filter retaining clips, Graves discloses a plurality of filter retaining clips 62, which is a spring steel material (i.e., spring clip 62 is FASEAL spring clip available from American Air Filter Company, Inc, and is made of stainless steel) that when at least a primary filter 34 is installed, contacts the primary filter 34 at an angled surface (i.e., the angled surface of clip 62) and applies a compound force that centers the primary filter 34 between opposing clips 62 and applies a force that firmly compresses a filter seal (i.e., sealing flange 35) against seal plate 50. Graves Fig. 6, [0023] and [0027]. It would have been obvious to replace Crabtree’s filter clips 86 with Graves filter clips 62 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding Claim 34:
Crabtree does not disclose that the plurality of filter retaining clips 86 of claim 32, wherein the plurality of filter retaining clips 86 is a spring material that, when the at least one pre-filter is installed, contacts the at least one pre-filter with at least one angled surface of the plurality of filter retaining clips 86  and applies a compound force which centers the at least one pre-filter between apposing clips and applies a force which firmly sets the at least one pre-filter against the at least one primary filter.
In the analogous art of filter retaining clips, Graves discloses a plurality of filter retaining clips 62, which is a spring steel material (i.e., spring clip 62 is FASEAL spring clip available from American Air Filter Company, Inc, and is made of stainless steel) that when at least a pre-filter 32 is installed, contacts the pre-filter 32 at an angled surface (i.e., the angled surface of clip 62) and applies a compound force that centers the pre-filter 32 between opposing clips 62 and applies a force that firmly sets the pre-filter 32 against the primary filter 34. Graves Fig. 6, [0023] and [0027]. It would have been obvious to replace Crabtree’s filter clips 86 with Graves filter clips 62 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding Claim 35:
Crabtree discloses that the plurality of filter retaining clips 86 of claim 32, wherein two of the plurality of filter retaining clips 86 are attached in a mirrored pair on the plurality of perimeter horizontal stiffener plate 82 and the plurality of horizontal field stiffener plate 76 (i.e., because the clips 86 are symmetrically arranged on the filter grid assembly 30). Crabtree Fig. 4. 
Regarding Claim 36:
Crabtree discloses that the plurality of filter retaining clips 86 of claim 32, wherein two of the plurality of filter retaining clips 86 are attached in a mirrored pair on the plurality of perimeter vertical stiffener plate 82 and the plurality of vertical field stiffener plate 76 (i.e., because the clips 86 are symmetrically arranged on the filter grid assembly 30). Crabtree Fig. 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776